NUMBER 13-14-00751-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MICHAEL GARZA,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                          MEMORANDUM OPINION

 Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Rodriguez
      Appellant Michael Garza pleaded guilty to the offense of sexual assault, a second-

degree felony. See TEX. PENAL CODE. ANN. § 22.011 (West, Westlaw through 2015

R.S.). The trial court deferred a finding of guilt and placed Garza on deferred community
supervision for ten years. Subsequently, the State filed a second motion to revoke, 1

alleging violations of seven conditions of his supervision. 2 At the revocation hearing,

Garza pleaded “true” to four of the violations alleged by the State. The trial court revoked

Garza’s community supervision and sentenced him to eight years’ imprisonment in the

Texas Department of Criminal Justice, Institutional Division. This appeal followed.

        Determining that the appeal in this cause is frivolous and without merit, counsel

filed an Anders brief in which he reviewed the merits, or lack thereof, of the appeal. We

affirm the judgment of the trial court.

                                      I. COMPLIANCE WITH ANDERS

        Pursuant to Anders v. California, Garza's counsel filed a brief stating that, after a

review of the record, he is of the opinion that an appeal in this case is without merit. See

386 U.S. 738, 744–45 (1967). Counsel's brief meets the requirements of Anders as it

presents a professional evaluation showing why there are no meritorious grounds for

advancing an appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App.

2008) (orig. proceeding) (“In Texas, an Anders brief need not specifically advance

‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins

v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v.

State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).


        1   The State filed its first motion to revoke in March of 2012. After finding the allegations to be true,
the trial court continued Garza on community supervision with an alternative plan.

        2 Alleged violations included (1–2) possession and use of a controlled substance not prescribed by

a licensed physician; (3) failure to report to his supervisor; (4–5) failure to pay scheduled monthly payments
for supervisory fees and court costs; (6) failure to submit to random urinalysis; and (7) failure to pay his
scheduled monthly payments for his Sexual Assault Program fees.
                                                        2
        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. June 25, 2014),

counsel has demonstrated that he has complied with the requirements of Anders by

discussing why, under controlling authority, any appeal from the judgment would be

without merit and frivolous. Counsel specifically determined, after examining the record,

that: (1) the indictment complied with the law; (2) there were no adverse rulings on

pretrial motions; (3) at the revocation hearing, the trial court determined Garza to be

competent; (4) Garza pleaded “true” freely and voluntarily to four of the seven allegations

in the motion to revoke, and pleading “true” to at least one of the allegations adequately

supports Garza’s guilt; (5) there were no adverse rulings at the revocation hearing

because Garza’s counsel neither made an objection nor urged a motion at the hearing;

(6) there was no fundamental error at the revocation hearing necessitating objection by

Garza’s trial counsel; (7) the eight-year sentence was within the range of punishment

allowed for a second-degree felony; (8) the judgment reflected the appropriate sentence

and time-served credit; and (9) trial counsel provided effective assistance. Counsel has

also informed this Court, in writing, that he has: (1) notified Garza that counsel has filed

an Anders brief and an accompanying motion to withdraw; (2) provided Garza with a copy

of his brief and motion; (3) informed Garza of his right to file a pro se response,3 to review

the record preparatory to filing that response, and to seek discretionary review if the court



        3  The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(orig. proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    3
of appeals concludes that the appeal is frivolous; and (4) provided Garza with a form

motion for pro se access to the appellate record, with instructions to file the motion within

ten days. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 318–19; Stafford, 813
S.W.2d 503, 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. An adequate

time has passed, and Garza has not filed either a timely motion seeking pro se access to

the appellate record or a motion for extension of time to do so. And he has not filed a

pro se brief.

                                 II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. Pension v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record, and we have found nothing that

would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex.

Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error but

found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the judgment of

the trial court.

                                III. MOTION TO WITHDRAW

       In accordance with Anders, counsel has asked this Court to grant his motion to

withdraw as counsel for Garza. See Anders, 386 U.S. at 744; see also In re Schulman,
252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—

Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must withdraw


                                             4
from representing the appellant.               To withdraw from representation, the appointed

attorney must file a motion to withdraw accompanied by a brief showing the appellate

court that the appeal is frivolous.”) (citations omitted)). We grant counsel's motion to

withdraw that this Court carried with the case on July 8, 2015. Within five days of the

date of this Court's opinion, counsel is ordered to send a copy of the opinion and judgment

to Garza and to advise Garza of his right to pursue a petition for discretionary review.4

See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte

Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                              NELDA V. RODRIGUEZ
                                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of December, 2015.




        4   No substitute counsel will be appointed. Should appellant wish to seek review of this case by
the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled
by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See id. at R. 68.3. Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. at R. 68.4.
                                                        5